STATE OF MINNESOTA
          IN COURT OF APPEALS
                A13-2176
                A14-0167
                A14-0245

State Farm Mutual Automobile Insurance Company,
            Respondent (A13-2176),

          GEICO Insurance Company,
           Respondent (A14-0167),

                       vs.

             Metropolitan Council,
                  Appellant,

               Lashandra Scott,
            Respondent (A13-2176),

                Adelfa Javana,
            Respondent (A13-2176),

                Donald Brooks,
            Respondent (A13-2176),

            Lataura McKinney, et al.,
            Defendants (A13-2176),

            Robert Burgin, III, et al.,
            Defendants (A14-0167)

                       and

             Metropolitan Council,
                  Appellant,

                       vs.

                Gregg Powell,
            Respondent (A14-0245).
                               Filed September 22, 2014
                                       Affirmed
                                     Willis, Judge

                              Ramsey County District Court
                                 File No. 62-CV-13-1617
                              Hennepin County District Court
                        File Nos. 27-CV-13-2130, 27-CV-13-4623


C. Todd Koebele, Scott G. Williams, Murnane Brandt, St. Paul, Minnesota (for
respondent State Farm Mutual Automobile Insurance Company)

John R. Crawford, Benjamin A. Johnson, Johnson & Lindberg, P.A., Minneapolis,
Minnesota (for respondent GEICO Insurance Company)

Daniel L. Abelson, Associate General Counsel, Metropolitan Council, St. Paul,
Minnesota; and Jeannie Provo-Petersen, Daniel J. Stahley, Provo-Petersen & Associates,
P.A., Lake Elmo, Minnesota (for appellant Metropolitan Council)

Charles D. Slane, Jennifer E. Olson, TSR Injury Law, Bloomington, Minnesota (for
respondent Lashandra Scott)

Sharifa Elaraj, William Moody, Veronica Walther, Elaraj & Associates, Minneapolis,
Minnesota (for respondent Adelfa Javana)

Christina M. Kath, Osterbauer Law Firm, Minneapolis, Minnesota (for respondent
Donald Brooks)

Lindsay M. Mancini, Paul A. Thompson, Woods & Thompson, P.A., Minneapolis,
Minnesota (for respondent Gregg Powell)

Charles A. Bird, Jeremy R. Stevens, Bird, Jacobsen & Stevens, P.C., Rochester,
Minnesota (for amicus curiae Minnesota Association for Justice)


         Considered and decided by Reyes, Presiding Judge; Hooten, Judge; and Willis,

Judge.


 Retired judge of the Minnesota Court of Appeals, serving by appointment under Minn.
Const. art. VI, § 10.


                                           2
                                    SYLLABUS

      Buses operated by the Metropolitan Council are “motor vehicles” for purposes of

the Minnesota No-Fault Automobile Insurance Act, and the Metropolitan Council is

therefore required to provide basic-economic-loss benefits for bus passengers without

their own auto insurance who are injured in bus accidents.

                                     OPINION

WILLIS, Judge

      In these consolidated appeals from district court decisions that buses owned and

operated by appellant are “motor vehicles” for purposes of the Minnesota No-Fault

Automobile Insurance Act, making appellant liable for payment of basic-economic-loss

benefits to passengers without their own auto insurance who are injured on its buses,

appellant argues that (1) the no-fault act does not apply to vehicles exempt from the

registration requirements of Minnesota Statutes, chapter 168, and chapter 168 does not

require registration of appellant’s buses; (2) Minnesota Statutes, sections 473.448–.449

exempt appellant from state regulation, and thus exclude its buses from registration

requirements under chapter 168; (3) caselaw supports the conclusion that appellant’s

buses are exempt from registration; and (4) appellant’s buses are also exempt from

registration because the Minnesota Department of Public Safety does not require

appellant to register them. We affirm.

                                         FACTS

      Appellant Metropolitan Council is a statutorily created regional planning agency

that serves the Twin Cities Metropolitan Area. The Met Council owns and operates a


                                            3
large fleet of buses as part of the Metro Transit transportation system.1 This appeal is

traceable to seven separate incidents in which a total of 17 passengers were injured or

allegedly injured while riding Met Council buses. The passengers’ claims led to six

district court suits seeking declaratory judgments, four in Ramsey County and two in

Hennepin County. In Ramsey County, the district court consolidated the four cases.

Hennepin County did not consolidate the two cases there, but in both counties the district

courts rejected the Met Council’s summary-judgment motions. The Met Council appeals

from all three decisions. Although we have consolidated the three appeals, a case-by-

case summary of the historical facts is helpful.

       State Farm v. Met Council, Scott, et. al., A13-2176

       During 2012 and 2013, 14 bus passengers were injured in collisions that occurred

in Ramsey County between buses operated by the Met Council and other vehicles. In

each accident the second vehicle was insured by respondent State Farm Mutual

Automobile Insurance Company. None of the injured bus passengers had auto insurance.

The Met Council is self-insured. Most of the passengers sought basic-economic-loss

benefits from the Met Council first, then from State Farm after the Met Council denied

their claims. Others bypassed the Met Council and sought basic-economic-loss benefits

directly from State Farm, apparently because they were aware of the Met Council’s

policy of denying such claims. Others sought basic-economic-loss benefits from State

Farm first and were denied, then turned to the Met Council.

1
  The transit system was formerly operated by the Metropolitan Transit Commission,
which was abolished in 1994 and succeeded by the Met Council. 1994 Minn. Laws, ch.
628, art. 2, § 4, at 1710.

                                             4
      State Farm filed four declaratory-judgment suits in Ramsey County, asking the

district court to rule that the Met Council is liable for the passengers’ claims. The

Ramsey County District Court consolidated those four suits with State Farm as plaintiff

and the Met Council and the passengers as defendants. State Farm and the Met Council

brought cross-motions for summary judgment. The Met Council argued that it is not

liable for basic-economic-loss benefits because liability attaches to insurers of “motor

vehicles,” and although the Met Council is self-insured, its buses are not “motor

vehicles” under the no-fault act. State Farm argued that the Met Council’s buses are

“motor vehicles” under the no-fault act and that the Met Council is therefore first in line

to provide basic-economic-loss benefits to injured passengers who do not carry their own

auto insurance. The district court granted State Farm’s motion and denied the Met

Council’s motion. The Met Council appeals.

      GEICO v. Met Council et. al., A14-0167

      In March 2012 a Met Council bus operating in Hennepin County collided with a

car insured by respondent GEICO Insurance Company. Two bus passengers who did not

carry their own auto insurance were injured and sought basic-economic-loss benefits

from the Met Council and GEICO. The Met Council and GEICO denied the passengers’

claims, and GEICO filed suit in Hennepin County District Court, seeking a declaratory

judgment that the Met Council is liable for the claims. The Met Council and GEICO

filed cross-motions for summary judgment, asserting arguments similar to those asserted

in the State Farm case in Ramsey County. The district court denied the Met Council’s

motion and granted GEICO’s motion. The Met Council appeals.


                                            5
       Met Council v. Powell, A14-0245

       The third appeal is dissimilar from the other two in some ways and the facts are

disputed, but it ultimately raises the same issue. Respondent Gregg Powell alleges that

he was riding a Met Council bus in September 2012 when the driver braked suddenly to

avoid a swerving car. The car was never identified, and Powell did not carry his own

auto insurance.   Powell petitioned for no-fault arbitration, seeking to recover basic-

economic-loss benefits from the Met Council. The Met Council filed suit in Hennepin

County District Court seeking a declaratory judgment that it is not liable for Powell’s

basic-economic-loss benefits and a motion for summary judgment, and asking for a stay

of the arbitration proceedings pending resolution of the coverage issue. Powell opposed

the Met Council’s summary-judgment motion but did not file a cross-motion. The

district court denied the Met Council’s motion, lifted the stay, and referred the case back

to the no-fault arbitrator for resolution of the factual disputes. The Met Council appeals.

       We consolidated the three appeals, ordered that the Met Council’s brief should

address all three cases, granted respondents permission to file joint or separate briefs, and

granted the Minnesota Association for Justice’s motion to file an amicus brief. The Met

Council, State Farm, and GEICO filed individual briefs. Powell filed a joint brief with

two passenger-defendants from the State Farm case. Several passengers filed letters

endorsing the briefs submitted by others or waiving the right to make separate oral

arguments, or both. We now consider the consolidated appeal.




                                             6
                                         ISSUE

       Is a bus operated by the Met Council a “motor vehicle” under the Minnesota No-

Fault Automobile Insurance Act?

                                       ANALYSIS

       We review summary-judgment decisions de novo. Riverview Muir Doran, LLC v.

JADT Dev. Grp., LLC, 790 N.W.2d 167, 170 (Minn. 2010). When reviewing such

decisions, our task is to “determine whether there are genuine issues of material fact and

whether the [district] court erred in applying the law.” Anderson v. Anoka Hennepin Ind.

Sch. Dist. 11, 678 N.W.2d 651, 655 (Minn. 2004).

       The parties and the amicus curiae Minnesota Association for Justice assert

arguments based on statutory construction, caselaw, and other authorities.2 We address

the arguments in that order, but we begin with an explanation of the no-fault act to better

frame the issue.

       The legislature adopted the no-fault act, codified as Minn. Stat. §§ 65B.41 to

65B.71 (2012),3 in 1974 for the purposes of (1) relieving uncompensated victims from

the economic stress caused by auto accidents; (2) preventing overcompensation of auto-

accident victims; (3) encouraging victims to seek and receive appropriate medical


2
  We do not directly address the arguments presented by the amicus curiae because they
are duplicative of arguments raised by respondents. State Farm and GEICO also assert
policy arguments. Because we affirm, we do not reach those arguments.
3
 The GEICO case technically falls under the 2010 statutes because the accident at issue
occurred before August 1, 2012, the effective date of the 2012 statutes. All other
accidents and the Powell incident occurred after that date. For all of the statutory
provisions at issue, the 2010 language and the 2012 language are identical.

                                            7
treatment by assuring prompt payment of medical expenses; (4) speeding the

administration of justice, easing the burden of litigation on the courts, and creating an

efficient arbitration system; and (5) preventing auto-accident victims from receiving

double recovery. 1974 Minn. Laws ch. 408 at 762 (fact of enactment); Minn. Stat.

§ 65B.42 (stating purposes of the no-fault act); Scheibel v. Ill. Farmers Ins. Co., 615
N.W.2d 34, 37 (Minn. 2000) (summarizing purposes of the no-fault act ). The no-fault

act requires that every auto-insurance policy issued in Minnesota include several types of

coverage. Minn. Stat. § 65B.49. “Basic economic loss” coverage is one of them. Id.,

subd. 2. Basic economic losses include medical expenses, loss of income, and other

economic losses resulting from “injury arising out of the maintenance or use of a motor

vehicle.” Minn. Stat. § 65B.44, subd. 1 (emphasis added).

       The no-fault act assigns liability for basic-economic-loss benefits based on a

priority system. See Minn. Stat. § 65B.47, subds. 1–4. When the injured party is a

passenger, the first position is occupied by the insurer whose policy covers the injured

party, even if that party’s automobile was not involved in the accident. Id., subd. 4(a). If

the first position is unoccupied, such as when the injured passenger does not have auto

insurance, liability then passes to the insurer of the “involved motor vehicle” in which the

passenger was riding. Id., subd. 4(b). If the second position is unoccupied, liability

passes to the insurer of any other “involved motor vehicle.” Id., subd. 4(c).

       Here, the first position is vacant in all cases because none of the injured

passengers had their own auto insurance. The Met Council is the insurer of the buses in

which the passengers were riding, but argues that the second position is effectively vacant


                                             8
because (1) the Met Council buses are not “motor vehicles” as that term is defined in the

no-fault act; (2) the injured passengers were therefore not passengers in an “involved

motor vehicle”; and (3) liability must pass to State Farm or GEICO as insurers of the

other “involved motor vehicles.” We must therefore decide whether a bus operated by

the Met Council is a “motor vehicle” under the no-fault act.

                               I.     Statutory arguments

       We review statutory interpretations de novo, and the application of a statute to

undisputed facts is a legal conclusion subject to de novo review. Weston v. McWilliams

& Assocs., 716 N.W.2d 634, 638 (Minn. 2006).

A.     No-fault act

       Under the no-fault act “[e]very owner of a motor vehicle of a type which is

required to be registered or licensed or is principally garaged in this state shall maintain

. . . a plan of reparation security” that provides coverage for basic-economic-loss benefits,

among other things. Minn. Stat. § 65B.48, subd. 1. Security may be provided through

insurance or self-insurance. Id., subd. 2. Political subdivisions “shall provide security by

lawfully obligating [themselves] to pay benefits . . . either as a self-insurer” or by buying

insurance.   Id., subd. 4.    As a political subdivision, the Met Council falls under

subdivision 4. See Minn. Stat. § 473.123, subd. 1 (2012) (establishing the Met Council as

a political subdivision). It is undisputed that the Met Council must therefore provide “a

plan of reparation security.” But the no-fault act limits recovery to losses “suffered

through injury arising out of the maintenance or use of a motor vehicle.” Minn. Stat.




                                             9
§ 65B.44, subd. 1. This leaves open the possibility that the Met Council may be shielded

from liability if its buses are not “motor vehicles.”

       The no-fault act defines “motor vehicle” as “[e]very vehicle, other than a

motorcycle or other vehicle with fewer than four wheels, which (a) is required to be

registered pursuant to chapter 168, and (b) is designed to be self-propelled by an engine

or motor for use primarily upon roads . . . .” Minn. Stat. § 65B.43, subd. 2. The Met

Council concedes that its buses fall within clause (b) but argues that they do not fall

within clause (a). Whether that argument prevails depends on whether Met Council

buses are “required to be registered pursuant to chapter 168.”

B.     Chapter 473

       Before addressing chapter 168 directly, the Met Council asserts that its buses are

exempt from chapter 168, asserting arguments based on two sections of chapter 473, the

statute that created the Met Council as a political subdivision. See Minn. Stat. § 473.123,

subd. 1 (providing that “[a] Metropolitan Council . . . is established as a public

corporation and political subdivision of the state”). We reject these arguments because

(1) we conclude that the language of the no-fault act makes the provisions of chapter 473

irrelevant to the issue before us; and (2) even if chapter 473’s provisions are relevant, the

Met Council’s arguments based on those provisions lack merit.

       1.     Relevance

       The no-fault act defines a vehicle as a “motor vehicle” if it is “required to be

registered pursuant to chapter 168.” Minn. Stat. § 65B.43, subd. 2 (emphasis added).

The parties agree that to determine whether a bus falls within that definition, it is


                                              10
necessary to go outside of the no-fault act, but they disagree about how far to go.

Respondents argue, in effect, that the legislature would have us go no further than chapter

168 and that the Met Council’s buses are “motor vehicles” if chapter 168 requires them to

be registered. The thrust of the Met Council’s argument is that we should go beyond

chapter 168 and examine the Minnesota Statutes as a whole and that even if chapter 168

requires registration, if any other statutory provision precludes it, then the buses are not

“motor vehicles” under the no-fault act.

       We disagree with the Met Council’s argument because we find it inconsistent with

the plain meaning of section 65B.43, subdivision 2. If the legislature had intended the

Met Council’s interpretation, it could have simply omitted the phrase “pursuant to

chapter 168,” or substituted “under any Minnesota statute” or similar language. In our

interpretations of statutes, we are to give every word and phrase meaning and effect.

Amaral v. Saint Cloud Hosp., 598 N.W.2d 379, 384 (Minn. 1999). And when the

language of a statute is unambiguous, we interpret it according to its plain meaning.

Brua v. Minn. Joint Underwriting Ass’n, 778 N.W.2d 294, 300 (Minn. 2010). The Met

Council’s interpretation makes meaningless the legislature’s use of the phrase “pursuant

to chapter 168” and ignores the plain meaning of that phrase. Although we conclude that

the provisions of chapter 473 are therefore not relevant to the issue of whether a Met

Council bus is a “motor vehicle” under the no-fault act, we address the Met Council’s

chapter 473 arguments, and respondents’ counter-arguments, in order to better explain

our decision.




                                            11
       2.     Section 473.449

       Minn. Stat. § 473.449 (2012) provides that “[t]he exercise by the council of the

powers provided in sections 473.05 to 473.449 shall not be subject to regulation by or the

jurisdiction or control of any other public body or agency, either state, county, or

municipal, except as specifically provided in this chapter.”        Operating a bus transit

system on public roads is one of the Met Council’s enumerated powers. Minn. Stat.

§ 473.411, subd. 5 (2012). Under chapter 168, vehicles subject to registration must be

registered before they can be operated on public roads. Minn. Stat. § 168.09, subd. 1.

The Met Council argues that (1) registration under chapter 168 amounts to regulation of

the Met Council’s powers; (2) chapter 473 does not create an exception that would permit

such regulation; (3) chapter 473 therefore exempts the Met Council buses from

registration; and (4) the Met Council buses are therefore not required to be registered and

fall outside of the no-fault act’s definition of “motor vehicle.”

       Respondents GEICO and Powell counter that the Met Council’s broad

interpretation of section 473.449 would lead to the absurd result that Met Council buses

would not be subject to traffic laws. Am. Fam. Ins. Grp. v. Schroedl, 616 N.W.2d 273,

278 (Minn. 2000) (stating that courts interpreting statutes seek to avoid absurd results).

GEICO also argues that a blanket exemption would render other statutes superfluous,

particularly traffic laws exempting the Met Council buses from specific traffic

regulations. See Amaral, 598 N.W.2d at 384 (stating that statutes should be interpreted to

give meaning and purpose to every word, phrase, and sentence). For example, Minn.

Stat. § 169.306(a) (2012) permits the Met Council buses to drive on the shoulders of


                                              12
freeways, and Minn. Stat. § 169.86, subd. 6, exempts articulated buses from restrictions

on the length and width of vehicles. GEICO argues that if the Met Council is immune

from traffic regulations, those statutes would have no purpose.

       State Farm highlights another statutory provision that weighs against the Met

Council’s interpretation: Minn. Stat. § 473.129, subd. 8 (2012), gives the Met Council

power to “provide for self-insurance or otherwise provide for insurance” and states that if

the Met Council chooses to self-insure, it may do so for a variety of liabilities “including

its obligation to pay basic economic loss benefits under [the no-fault act].” State Farm

argues that the legislature’s decision to empower the Met Council to self-insure its

obligations under the no-fault act belies the Met Council’s claim that it is exempt from

vehicle registration, and therefore from the no-fault act.

       In response, the Met Council concedes that some of its vehicles are subject to the

no-fault act because they are not transit vehicles. Such vehicles are registered with the

Department of Public Safety. The Met Council argues that the statute’s reference to

obligations under the no-fault act pertains to those registered vehicles only. So on the

one hand, the Met Council argues that its buses are exempt from registration because

section 473.449 exempts the Met Council from regulation. But on the other hand, it

concedes that it is bound by the no-fault act but argues that its no-fault-act obligations

pertain only to its non-transit vehicles. The Met Council cannot have it both ways. The

Met Council offers no explanation why registration of its buses is “regulation” barred by

section 473.449, but registration of its other vehicles is not. The Met Council does not

argue that chapter 473 creates an exception permitting the state to regulate non-transit


                                             13
vehicles, and we find none.       We therefore reject as logically inconsistent the Met

Council’s argument that section 473.449 exempts its buses from registration.

       3.     Section 473.448

       Minnesota Statutes, section 473.448 (2012), provides that “[n]otwithstanding any

other provision of law to the contrary, the . . . assets of the [C]ouncil used for transit

operations . . . are exempt from all taxation, licenses, or fees imposed by the state” or any

other political body, with exceptions that do not apply here. (Emphasis added.) The Met

Council argues that this provision exempts its buses from registration because they are

assets used for transit operations, and the payment of a tax or fee is an indivisible part of

registration. The Met Council asserts two supporting arguments: First, the Met Council

argues that there is no class of vehicles that is required to register, but not required to pay

some sort of fee. A close reading of chapter 168 undercuts this argument. Minnesota

Statutes, section 168.012, subdivision 1(a)(1), provides that certain vehicles, including

“vehicles owned and used solely in the transaction of official business by . . . any

political subdivision” are “exempt from the provisions of this chapter requiring payment

of tax and registration fees.” Thus section 473.448 exempts the Met Council from

“taxation, licenses, and fees” on its buses and section 168.012, subdivision 1(a)(1),

exempts the Met Council from “payment of tax and registration fees” on buses, but does

not address “licenses.”

       Second, the Met Council focuses on the word “licenses,” arguing that “license” is

synonymous with “registration,” as allegedly demonstrated by the legislature’s

interchangeable use of those terms, and reasoning that exemption from “licensing”


                                              14
necessarily includes exemption from “registration.”4 But this argument runs counter to

the unambiguous meanings of those words. “Register” means “[t]o enter in a public

registry” as in “register a new car” or “[t]o make a record of.” Black’s Law Dictionary

1396 (9th ed. 2009). “License” means “permission . . . to commit some act that would

otherwise be unlawful” and “a certificate or document evidencing such permission.” Id.

at 1002. The plain meaning of section 473.448, as applied to the Met Council buses, is

that the state does not have authority to require the Met Council to pay a tax, obtain a

license, or pay a fee before permitting their operation. This interpretation is consistent

with section 473.411, subdivision 5, which expressly empowers the Met Council to use

public roadways for transit purposes “without payment of any compensation.” Given the

plain meanings of the critical terms, the prohibition in section 473.448 of state “licenses”

for buses does not necessarily preclude the state from requiring the Met Council to

cooperate with the compilation of public records regarding its buses (i.e., “registration”),

provided that the process does not involve “taxation . . . or fees imposed by the state.” As

noted above, section 168.012, subdivision 1(a)(1), creates a corresponding class of

vehicles, which includes those operated by the Met Council, that are exempt from

“payment of tax and registration fees.”

       “Our goal when interpreting statutory provisions is to ascertain and effectuate the

intention of the legislature.” Brua, 778 N.W.2d at 300 (quotations omitted). But “[i]f the

meaning of a statute is unambiguous, we interpret the statute’s text according to its plain

4
  The Met Council also points to two definitions of “registration”—both occurring
outside of chapter 168—that seems to conflate licensing and registration. See Minn. Stat.
§ 168A.01, subd. 17 (2012), and Minn. R. 7410.0100, subpart 11 (2013).

                                            15
language.” Id. We reject the Met Council’s section 473.448 argument because it seeks to

divine legislative intent by applying canons of construction to unambiguous statutory

language.

C.       Chapter 168

         Chapter 168 provides a complex set of rules governing vehicle registration. The

Met Council argues that “chapter 168 does not contemplate a vehicle that must register

but not pay a tax or fee or display license plates.” Under Minn. Stat. § 168.012, subd. 1,

different classes of vehicles are subject to different requirements, depending on the type

of vehicle and who owns, leases, and operates it, and for what purpose. Three of the

classes are relevant to this case. Subdivision 1(a)(1) creates the first class by exempting

“vehicles owned and used solely in the transaction of official business by the federal

government, the state, or any political subdivision” from “payment of tax and registration

fees.” The second class is created by subdivision 1(b), under which four types of

vehicles are “not required to register,” provided that their “general appearance is

unmistakable”: (1) vehicles owned by the federal government, (2) fire apparatuses owned

or leased by the state or a political subdivision, (3) police patrols owned or leased by the

state or a political subdivision, and (4) ambulances owned or leased by the state or a

political subdivision. Subdivision 1(j) creates the third class by providing that “[a]ll other

motor vehicles must be registered and display tax-exempt number plates, furnished by the

registrar at cost . . . .”5


5
    Subdivisions 1(c) through 1(i) are not relevant to this case.


                                               16
       The Met Council’s argument suffers from two basic flaws. First, as described

above, it conflicts with the plain meaning of the words the legislature chose when

drafting Minn. Stat. § 168.012, subd. 1(a). Second, it conflicts with the principle that

statutes should be interpreted to give meaning and effect to all of their provisions. See

Amaral, 598 N.W.2d at 384 (stating that statutes should be interpreted to give meaning

and purpose to every word, phrase, and sentence). The Met Council’s interpretation of

subdivision 1(a) is that the vehicles it describes are exempt not only from taxes and

registration fees but also from registration. Subdivision 1(b) explicitly exempts all the

vehicles it describes from registration. But all of the vehicles that fall within subdivision

1(b) also fall within subdivision 1(a) because they are all owned by the federal

government, the state, or a political subdivision.        If, as the Met Council asserts,

subdivision 1(a) exempts the vehicles it describes from registration, then subdivision

1(b)’s explicit registration exemption is superfluous.

       The Met Council also argues that its buses are not required to register because of

an apparent conflict between subdivisions 1(a) and 1(j). The former exempts certain

vehicles, including the Met Council buses, from payment of taxes and registration fees.

The latter is a catch-all provision requiring registration of “[a]ll other motor vehicles” not

addressed in the other subdivisions.      Subdivision 1(j) goes on to require that such

vehicles must “display tax-exempt number plates, furnished by the registrar at cost . . . .”

(Emphasis added.) The Met Council argues that if its buses must be registered, then they

fall under subdivision 1(j), which impermissibly imposes a fee equal to the cost of the

number plates.


                                             17
       Assuming that the Met Council’s construction of subdivision 1(j) is correct—that

payment for number plates provided at cost constitutes a “fee”—its argument does not

dispose of the issue. Returning again to the language of the no-fault act, whether a

vehicle is a “motor vehicle” under the no-fault act does not depend on whether chapter

168 requires payment of a fee or whether any such fee is permissible. Instead, it depends

on whether the vehicle is “required to be registered pursuant to chapter 168.” Minn. Stat.

§ 65B.43, subd. 2 (emphasis added). Whether payment for the cost of number plates

provided at cost is a “fee” is irrelevant to the no-fault act’s definition of “motor vehicle.”

Whether the Met Council buses are required to be registered is resolved by subdivision

1(j), which requires registration of “all other motor vehicles” not addressed elsewhere. If

subdivision 1(j) requires a fee that is barred by other provisions, the inconsistency is for

the legislature to resolve. See Mut. Servs. Cas. Ins. v. League of Minn. Cities Ins. Trust,

659 N.W.2d 755, 760 (Minn. 2003) (stating that if there is a conflict between the no-fault

act’s definition of a “motor vehicle” and other statutory provisions, the definition should

prevail, and it falls to the legislature to correct any inconsistency).

       Additionally, the apparent conflict may be resolved by considering the plain

meaning of “fee,” which means “a charge for labor or services.” Black’s Law Dictionary

690 (9th ed. 2009). Number plates are not labor or services. A plain interpretation of

subdivision 1(j) is that the vehicles it requires to be registered must display number plates

and that the registrar must provide them, charging no more than the cost at which it

obtains them, without charging for its labor or for the service of providing the plates—

i.e., without charging a “fee.”


                                               18
       In sum, we reject the Met Council’s interpretation of chapter 168 because (1) it

would render other provisions superfluous, (2) it is not consistent with the plain meaning

of the statutory language, and (3) if its provisions conflict with each other, the

inconsistencies are for the legislature to resolve.

                                       II.    Caselaw

       No Minnesota appellate court has decided whether a Met Council bus is a “motor

vehicle” under the no-fault act. The parties point to appellate cases that have decided

similar issues, the most prominent being Mutual Services Casualty Insurance v. League

of Minnesota Cities Insurance Trust, 659 N.W.2d 755 (Minn. 2003) (MSI).

       MSI arose from an incident in which a Rochester police officer driving a marked

squad car hit and injured a pedestrian. Id. at 757. The pedestrian’s insurer sued the city’s

insurer, seeking a declaratory judgment that the city’s insurer must provide first-priority

coverage under the no-fault act. Id. at 758. The city’s insurer moved for summary

judgment, and the district court granted the motion based on its conclusion that a marked

patrol car is not a “motor vehicle” under the no-fault act. Id. We reversed, holding that

although a squad car is not a “motor vehicle” under the plain meaning of the no-fault

act’s definition, application of that definition would lead to an absurd and unreasonable

result because it would deprive the injured pedestrian of basic-economic-loss benefits.

Id. at 760. The supreme court reversed our decision. Id. at 762. Focusing on the

interplay between the no-fault act’s definition of “motor vehicle” and chapter 168’s

registration requirements, the supreme court concluded that a marked squad car is not a

“motor vehicle” under the no-fault act because chapter 168 specifically exempts marked


                                              19
squad cars from registration, which in turn excludes them from the no-fault act’s

definition of “motor vehicle.” Id. at 761-62.

       As an initial matter, MSI is distinguishable from this case because it involved a

marked squad car, not a transit bus.        Marked police cars are among the vehicles

specifically exempted from registration under Minn. Stat. § 168.012, subd. 1(b). Still, the

Met Council relies heavily on the supreme court’s conclusions that the no-fault act was

not intended to provide universal coverage and that accident victims would not be

entitled to basic-economic-loss benefits if they were injured by vehicles that are not

“motor vehicles” under the no-fault act. See MSI, 659 N.W.2d at 762.

       The Met Council’s reliance is misguided because here the district courts did not

override the plain meaning of the statutory language to resolve a perceived absurd result

in conflict with the purposes of the no-fault act. Instead, they adhered to the plain

meaning and reached decisions that do not conflict with the no-fault act’s purposes or the

supreme court’s conclusions about them.              Those purposes are to (1) relieve

uncompensated victims from the economic stress caused by auto accidents; (2) prevent

overcompensation of auto-accident victims; (3) encourage victims to seek and receive

appropriate medical treatment by assuring prompt payment for medical expenses;

(4) speed the administration of justice, ease the burden of litigation on the courts, and

create an efficient arbitration system; and (5) prevent auto-accident victims from

receiving double recovery. Minn. Stat. § 65B.42. In MSI, the supreme court concluded

that the no-fault act’s statement of purpose “does not express an intent that no-fault

benefits be universally provided, with no exceptions. In fact, the [a]ct . . . recognizes that


                                             20
there will be several classes of uncompensated victims of accidents with vehicles” not

subject to the no-fault act. 659 N.W.2d at 762. Our affirmance of the district courts does

not result in universal access to basic-economic-loss benefits in all circumstances; there

are still several classes of victims who would not be eligible for no-fault benefits. MSI

provides one example; our decision has no effect on the status of marked squad cars

under the no-fault act. It also has no effect on the status of other vehicles exempted from

registration under section 168.012, subdivision 1(b).

       We conclude that MSI reinforces the rule that unambiguous statutory language

must be interpreted according to its plain meaning. The supreme court took pains to note

“the statutory directive that ‘[w]hen the words of a law in their application to an existing

situation are clear and free from all ambiguity, the letter of the law shall not be

disregarded under the pretext of pursuing the spirit.’” MSI, 659 N.W.2d at 760 (quoting

Minn. Stat. § 645.16 (2002)6). The supreme court warned against needless interpretation

of statutes that use plain and unambiguous language. Id.

       GEICO cites a decision of this court that purportedly supports the conclusion that

the Met Council buses are subject to the no-fault act. In American Family Insurance v.

Metropolitan Transit Commission, a passenger made a claim for no-fault benefits after

she tripped and fell while getting off a Metro Transit bus. 424 N.W.2d 825, 826 (Minn.

App. 1988). We held that Metro Transit was liable for her no-fault claim. Id. at 828. We

find GEICO’s argument unpersuasive because American Family is fundamentally


6
  The language of the current statute is identical with that of the 2002 statute quoted by
the supreme court. Minn. Stat. § 645.16 (2012).

                                            21
different from this case. There, the decision was based on our conclusion that a 1986

amendment to the no-fault act, which shifted no-fault liability away from Metro Transit

under the circumstances, did not bar the victim’s claim because although the claim was

filed after the amendment, the incident occurred before the effective date of the

amendment. Id. Whether a Metro Transit bus was a “motor vehicle” was not at issue.

       GEICO also cites Metropolitan Property & Casualty Insurance Company v.

Metropolitan Transit Commission, a supreme court case in which a Metro Transit bus

struck a pedestrian whose insurer tried to recover no-fault benefits from Metro Transit.

538 N.W.2d 692, 694 (Minn. 1995). The supreme court held that the no-fault act gave

the victim’s insurer a right to seek indemnification from Metro Transit. Id. at 696. That

case is also distinguishable because the supreme court’s decision was not based on a

determination of whether a bus is a “motor vehicle.” Instead, it was based on the

interpretation of section 65B.53, which replaces common-law subrogation and indemnity

rights with a limited statutory right to indemnification. Id. at 695.

       The parties cite many other cases, some of which state legal rules that are not

disputed here, and others that support minor points of their analyses. We see no need to

address them. To summarize our view of relevant caselaw, we conclude that MSI does

not support the Met Council’s argument and that the other cases that the parties rely on

are inconclusive.

                                 III.    Other authorities

       The Met Council points to the fact that the Department of Public Safety (DPS) has

not required the Met Council to register its transit vehicles since 1986 and argues that


                                             22
“[b]y incorporating the requirement that a vehicle must be subject to registration under

chapter 168 into the [n]o-[f]ault [a]ct, the legislature intended for courts to defer to DPS’s

determination of what vehicles are required to register.” The Met Council cites decisions

of this court to the effect that courts should defer to an agency’s interpretations of statutes

that the agency administers.7      See In re Request for Issuance of SDS Gen. Permit

MNG300000, 769 N.W.2d 312, 317 (Minn. App. 2009) (stating that deference should be

given to an agency’s expertise and its special knowledge in its field); HealthPartners,

Inc. v. Bernstein, 655 N.W.2d 357, 360 (Minn. App. 2003) (holding that courts should

extend judicial deference to agency decision-makers when interpreting statutes that the

agency is charged with administering). The Met Council goes so far as to assert that we

lack authority to determine which vehicles are subject to the requirements of chapter 168.

We disagree.

       Deference to an agency’s interpretation is most warranted when appellate courts

review ambiguous language in a regulation promulgated by the agency itself. See St.

Otto’s Home v. Minn. Dep’t of Human Servs., 437 N.W.2d 35, 40 (Minn. 1989) (stating

that “[w]hen the agency’s construction of its own regulation is at issue . . . , considerable

deference is given to the agency interpretation, especially when the relevant language is

unclear or susceptible to different interpretations”) (citations omitted)). Such deference is

rooted in the pertinence of the agency’s special expertise to the interpretation of

ambiguous regulatory language. In re Annandale NPDES/SDS Permit Issuance, 731

7
  That DPS administers chapter 168 is not disputed. See Minn. Stat. § 168.33, subd. 1
(2012) (empowering the commissioner of public safety to exercise the powers granted in
chapter 168).

                                              23
N.W.2d 502, 515 (Minn. 2007). But “[n]o deference is given to the agency interpretation

if the language of the regulation is clear and capable of understanding; therefore, the

court may substitute its own judgment.” St. Otto’s Home, 437 N.W.2d at 40.

       Here, even less deference is warranted because the provision to be interpreted is a

statute passed by the legislature, not a regulation promulgated by DPS.           This case

therefore presents a legal question of statutory construction, subject to de novo review.

Id. at 39–40; Lee v. Fresenius Med. Care, Inc., 741 N.W.2d 117, 122 (Minn. 2007)

(stating that appellate courts review questions of statutory construction de novo). “In

considering such questions of law, reviewing courts are not bound by the decision of the

agency and need not defer to agency expertise.” St. Otto’s Home, 437 N.W.2d at 39–40.

We decline to defer to DPS as the Met Council suggests because the outcome here

depends on the meaning of the words that the legislature chose to include in the relevant

statutes, those words are clear and capable of understanding, and DPS has no special

institutional expertise in the interpretation of English words. As the district court in the

State Farm case noted, “it does not matter if the buses are actually registered or if a state

agency lets the [Met] Council off the hook.”

       State Farm suggests that we should be persuaded by a 1975 Attorney General

opinion in which the Attorney General decided that the Metropolitan Transit Commission

must participate in the assigned-claims plan created by the no-fault act. Op. Att’y Gen.

632a-10 (Oct. 20, 1975). We may consider Attorney General opinions. Billigmeier v.

Cnty. Of Hennepin, 428 N.W.2d 79, 82 (Minn. 1988). But they are not binding on this

court. Star Tribune Co. v. Univ. of Minn. Bd. Of Regents, 683 N.W.2d 274, 289 (Minn.


                                             24
2004). Additionally, the cited opinion does not affect our decision because it is not on

point. The decision was based on provisions of the no-fault act not relevant to the issue

in this case, and the attorney general did not address whether transit buses are “motor

vehicles” under the no-fault act or whether they must be registered under chapter 168.

                                    DECISION

      We conclude that buses operated by the Met Council are “motor vehicles” for

purposes of the Minnesota No-Fault Automobile Insurance Act, and that the Met Council

is therefore required to provide basic-economic-loss benefits for bus passengers without

their own auto insurance who are injured in bus accidents.

      Affirmed.




                                           25